                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:16-cv-00311-RJC-DCK

UNITED STATES OF AMERICA, and       )
STATE OF NORTH CAROLINA,            )
                                    )
         Plaintiffs,                )
                                    )
          v.                        )                 JOINT STIPULATION AND
                                    )                 ORDER REGARDING THE
THE CHARLOTTE-MECKLENBURG           )                    PROPOSED FINAL
HOSPITAL AUTHORITY, d/b/a CAROLINAS )                       JUDGMENT
HEALTHCARE SYSTEM,                  )
                                    )
         Defendant.

      THIS MATTER comes before the Court on the Unopposed Motion of the

Parties to Enter Joint Stipulation and Stay the Action, (Doc. No. 87). For good

cause shown, the Court GRANTS the motion.

      Plaintiffs, United States of America and State of North Carolina, and

Defendant, The Charlotte-Mecklenburg Hospital Authority d/b/a Atrium Health

f/k/a Carolinas HealthCare System (collectively, the “Parties”), by and through their

attorneys, hereby stipulate, subject to approval and entry by the Court, as follows:

   1. A proposed Final Judgment in the form attached hereto as Exhibit 1 may be

filed and entered by the Court, upon the motion of any Party or upon the Court’s

own action, at any time after compliance with the requirements of the Antitrust

Procedures and Penalties Act, 15 U.S.C. § 16, (“APPA”) and without further notice

to any Party or other proceedings, provided that the United States has not

withdrawn its consent, which it may do at any time before the entry of the proposed
Final Judgment by serving notice thereof on the Defendant and by filing the notice

with the Court.

   2. The Defendant agrees to arrange, at its expense, publication as quickly as

possible of the newspaper notices required by the APPA, which shall be drafted by

the United States in its sole discretion. The publication shall be arranged no later

than three (3) business days after Defendant’s receipt from the United States of the

text of the notice and the identity of the newspapers within which the publication

shall be made. The Defendant shall promptly send to the United States (1)

confirmation that publication of the newspaper notices has been arranged, and (2)

the certification of the publication prepared by the newspaper within which the

notices were published.

   3. The Defendant agrees to abide by and comply with the provisions of the

proposed Final Judgment, pending the Court’s entry of the proposed Final

Judgment, or until expiration of time for all appeals of any Court ruling declining

entry of the proposed Final Judgment, and agrees, from the date of the signing of

this Stipulation, to comply with all terms and provisions of the proposed Final

Judgment. The United States shall have the full rights and enforcement powers in

the proposed Final Judgment as though the same were in full force and effect as a

final order of this Court entering the proposed Final Judgment.

   4. This Stipulation will apply with equal force and effect to any amended

proposed Final Judgment agreed upon in writing by the Parties and submitted to

the Court.



                                          2
   5. If (a) the United States has withdrawn its consent, as provided in Paragraph

1 above, or (b) the proposed Final Judgment is not entered pursuant to this

Stipulation, the time has expired for all appeals of any Court ruling declining entry

of the proposed Final Judgment, and the Court has not otherwise ordered continued

compliance with the terms and provisions of the proposed Final Judgment, then the

Parties are released from all further obligations under this Stipulation, and the

making of this Stipulation shall be without prejudice to any Party in this or any

other proceeding.

   6. The Defendant represents that the actions it is required to perform pursuant

to the proposed Final Judgment can and will be performed, and that the Defendant

will later raise no claim of mistake, hardship or difficulty of compliance as grounds

for asking the Court to modify any of the provisions contained therein.

   SO ORDERED.


                                   Signed: December 14, 2018




                                           3
SO STIPULATED:

FOR PLAINTIFF                                    FOR PLAINTIFF
UNITED STATES OF AMERICA:                        STATE OF NORTH CAROLINA:

/s/ John R. Read                                 JOSHUA H. STEIN
JOHN R. READ                                     Attorney General
KARL D. KNUTSEN
PAUL TORZILLI                                    /s/ K.D. Sturgis
Antitrust Division, U.S. Department of Justice   K.D. STURGIS
450 Fifth Street, N.W., Suite 4100               Special Deputy Attorney General
Washington, DC 20530                             North Carolina Department of Justice
202/514.8349                                     N.C. Bar Number 9486
Paul.Torzilli@usdoj.gov                          P.O. Box 629
                                                 Raleigh, NC 27602
/s/ Gill P. Beck                                 919/716.6011
GILL P. BECK (N.C. Bar No. 13175)                ksturgis@ncdoj.gov
Assistant United States Attorney
U.S. Courthouse Room 233
100 Otis Street
Asheville, NC 28801
(p) 828/271.4661
Gill.Beck@usdoj.gov

FOR DEFENDANT THE CHARLOTTE-
MECKLENBURG HOSPITAL AUTHORITY:

/s/ James P. Cooney
JAMES P. COONEY
WOMBLE BOND DICKINSON (US) LLP
One Wells Fargo Center, Suite 3500
301 South College Street
Charlotte, North Carolina 28202
704/331.4900
Jim.Cooney@wbd-us.com




                                            4
